Case: 15-50440      Document: 00513397448         Page: 1    Date Filed: 02/26/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 15-50440                                    FILED
                                  Summary Calendar                           February 26, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KEVIN DWAYNE REVELL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:05-CR-186


Before CLEMENT, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Kevin Dwayne Revell moves this court for leave to proceed in forma
pauperis (IFP) on appeal from the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion for a reduction of his 180-month sentence for conspiracy to
distribute methamphetamine. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997). In denying IFP status, the district court certified that Revell’s appeal
was not taken in good faith. See id.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50440   Document: 00513397448     Page: 2   Date Filed: 02/26/2016


                                No. 15-50440

     To warrant leave to proceed IFP, Revell must show that his appeal will
involve nonfrivolous legal issues. See Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983). He fails to make the requisite showing. Accordingly, the motion
for leave to proceed IFP on appeal is DENIED and the appeal is DISMISSED.
See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.




                                         2